DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

ELIZABETH U. BALDWIN, Individually and as a member of MANOR AT
   VERO BEACH, LLC., a Florida Limited Liability Corporation and
MANOR AT VERO BEACH, LLC., a Florida Limited Liability Corporation,
                          Appellants,

                                        v.

    PAUL R. WILLET, Individually and as a member of MANOR AT VERO
          BEACH, LLC., a Florida Limited Liability Corporation,
                                Appellee.

                                  No. 4D19-3109

                             [November 19, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet Carney Croom, Judge; L.T. Case No.
312017CA000366XXXXX.

    Aaron V. Johnson of Collins, Brown, Barkett, Chartered, Vero Beach,
for appellants.

  George A. Glenn, Jr., from the Law Offices of George A. Glenn, Vero
Beach, for appellee.

PER CURIAM.

     Affirmed. 1

MAY, FORST and KUNTZ, JJ., concur.

                              *          *          *

     Not final until disposition of timely filed motion for rehearing.



1 Willet’s attorney filed a suggestion of death indicating that Willet passed away
on August 17, 2019, before the circuit court entered its final judgment. The
circuit court entered an order substituting Willet’s personal representative,
Gilbert Aguiar, as plaintiff in the underlying case.